Citation Nr: 1314705	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  97-03 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to August 1971, June 1973 to October 1973, and April 1974 to April 1975.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's petition to reopen his previously denied claim for service connection for a psychiatric condition in September 1996.  Following a remand for further development in June 1998, the Board granted the petition to reopen the claim in October 2002 and remanded the substantive issue of entitlement to service connection for further development on the merits.  The Board issued additional remand orders for further development in June 2003 and September 2004, and requested a Veterans' Health Administration (VHA) expert opinion, received in March 2006, before ultimately denying the Veteran's claim in a February 2008 decision.

The Veteran appealed the February 2008 decision to the United States Court of Appeals for Veterans Claims (Court).  The Court vacated the February 2008 decision and remanded the case back to the Board in a July 2011 Memorandum Decision.

The Veteran testified at hearings before a Decision Review Officer (DRO) in April 1997 and before a Veterans Law Judge (VLJ) in July 2005, and these transcripts are associated with the file.  However, as the VLJ presiding over the July 2005 hearing is no longer employed by the Board, the Veteran was notified of the opportunity to attend another hearing before the VLJ who would decide his appeal in a letter dated May 2012.  See 38 C.F.R. § 20.707 (2012).  The Veteran responded and requested a new hearing before a VLJ by videoconference.  

Accordingly, in July 2012, the Board remanded the claim for scheduling of the requested videoconference hearing.  In August 2012, the Veteran was notified that he was scheduled for a videoconference hearing before a VLJ in November 2012, but he failed to appear.  The Veteran has not filed a motion for a new hearing date following his failure to appear at the November 2012 hearing, and the case will be processed as if the Veteran withdrew his hearing request.  See 38 C.F.R. 
§ 20.704(d).

As additional development pursuant to the Court's July 2011 Memorandum Decision is necessary before the Board may issue a final decision on this claim, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the July 2011 Memorandum Decision, the Court found that the Board failed to provide an adequate statement of reasons or bases for its February 2008 decision denying the Veteran's claim for entitlement to service connection for a psychiatric disorder.  38 U.S.C.A. § 7104(d)(1) (West 2002); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  Specifically, the Court explained that the Board failed to discuss the possibility that the Veteran may suffer from a psychiatric disability that preexisted service, but was aggravated by service, like major depressive disorder, when it found that the presumption of soundness attached to the Veteran's claim.  See generally Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  

Instead, the Board found that there was no clear and unmistakable evidence showing the existence of a psychiatric disorder prior to service.  Therefore, only the issue of whether any diagnosed psychiatric disorder was incurred in or was a result of active service was considered, and the issue of whether any preexisting diagnosed psychiatric disorder was aggravated in service was not discussed.  The failure to consider this alternative theory of entitlement to benefits for a psychiatric disorder was in error where the March 2006 specialist's opinion attributed the Veteran's psychiatric disorders to his abusive childhood, rather than to any incident in service, and found that his psychiatric disability may have been aggravated by the marital stress he experienced in service.    

The Board is required to provide a statement of the reasons and bases for its findings and conclusions on all material issues of fact and law presented in the record.  38 U.S.C.A. § 7104(d)(1).  This review must be adequate to allow the claimant to understand the basis for the Board's decision and to facilitate review by the Court.  Kahana, 24 Vet. App. at 433.  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Id.  However, the Board cannot rely on its own unsubstantiated medical opinion to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  If the medical evidence of record is insufficient or otherwise not adequate, the Board should supplement the record with the necessary additional medical evidence.  Id.  

Here, there is no medical evidence of record, including the March 2006 opinion provided by the psychiatric specialist, clearly explaining (1) whether the Veteran has a diagnosable psychiatric disorder of depression or another similar mood disorder, (2) whether any diagnosable mood disorder preexisted service, and (3) whether any diagnosable mood disorder that preexisted service was aggravated by service.  Furthermore, in the March 2006 opinion, the medical specialist explained that providing informed psychiatric diagnoses is more difficult without the benefit of a psychiatric examination.  Therefore, this appeal must be remanded so the Veteran can be provided with a VA psychiatric examination and a medical opinion that clearly addresses the remaining medical questions in this case can be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  Prior to the examination, the claims folder must be made available for review of the case. A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed, and the examiner should conduct a thorough review of the relevant medical evidence and lay statements of record.

The examiner is asked to provide the following medical opinions: 

(1). Identify the Veteran's current psychiatric disabilities, resolving the various diagnoses of record, including a specific determination as to whether a diagnosis of depression or other mood disorder is warranted.

(2). If the examiner finds that a diagnosis of a personality disorder is warranted, also state whether any other psychiatric disorders have been superimposed on any diagnosed personality disorder.  The examiner should note in this regard that personality disorders are generally considered to have preexisted service under VA's regulations, but disability resulting from diseases or injuries superimposed on a preexisting personality disorder may still be found to be related to service. 

(3). Determine whether any of the Veteran's diagnosed psychiatric disabilities, including any psychiatric disorders superimposed on a personality disorder, undebatably (clearly and unmistakably) preexisted his entry into active service.  In responding to this question, please comment on the March 2006 VA psychiatrist's opinion that suggests that the Veteran had a psychiatric condition that originated in childhood and therefore preexisted service.

(4). If any of the Veteran's diagnosed psychiatric disorders, superimposed on his personality disorder or otherwise undebatably preexisted service, determine whether it is undebatable (clear and unmistakable) that the disability did not increase in severity during service beyond the natural progress of the disability.  In responding to this question, please comment on the March 2006 VA psychiatrist's opinion that suggests that the Veteran's preexisting psychiatric condition could have been aggravated by the marital stress of discovering his wife's infidelity. 

(5). If the psychiatric disability did not undebatably preexist service, determine whether it is at least as likely as not (50 percent or greater probability) that any of the Veteran's diagnosed psychiatric disabilities, including any psychiatric disorders found to be superimposed on a personality disorder, was incurred in service, or was otherwise related to an event, disease, or injury in service, including the Veteran's severe stress after witnessing his wife's infidelity with his best friend in service in 1975 immediately prior to his first documented instance of psychiatric hospitalization, or whether a psychosis was manifest within one year of service discharge. 

If any requested information cannot be provided without resort to speculation, indicate whether the inability to provide a definitive opinion is due to a need for further information, because the limits of medical knowledge have been exhausted, or for some other reason.

The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached that clearly states the conclusions, identifies the supporting data for each conclusion, and provides a reasoned medical explanation connecting the supporting data to each conclusion.

3.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

4.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


